Name: Council Regulation (EEC) No 2/85 of 19 December 1984 allocating, for 1985, catch quotas in Greenland waters
 Type: Regulation
 Subject Matter: America;  economic geography;  fisheries
 Date Published: nan

 No L 1 / 36 Official Journal of the European Communities 1 . 1 . 85 COUNCIL REGULATION (EEC) No 2 / 85 of 19 December 1984 allocating, for 1985 , catch quotas in Greenland waters THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas the fishing quotas may be taken by vessels which do not fly the flag of a Member State of the Community to the extent to which this is necessary for the proper functioning of the fisheries agreements concluded by the Community with third countries ; Whereas the quotas should be distributed among the countries concerned in Greenland waters ; Whereas , pending application of the aforementioned Agreement and Protocol , payments should be made to the local Government of Greenland as part of the financial compensation envisaged in the said Acts , calculated in the same manner as the compensation provided for therein ; Whereas , in any event , the quotas for 1985 should be fixed ; whereas this Regulation will constitute , from the entry into force of the abovementioned Agreement and Protocol , the implementing Regulation for the Protocol for 1985 ; Whereas the catch quotas , for 1985 , in Greenland waters will take effect as from 1 January 1985 ; whereas the very short period of time now remaining before they come into effect means that an initial period of application , limited in time , will have to be provided for in order to enable the Council to confirm , before the end of that period , the decisions taken , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 170 / 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources (*), and in particular Article 11 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ( 2 ), Whereas a Treaty amending, with regard to Greenland , the Treaties establishing the European Communities was signed in Brussels on 13 March 1984 ; Whereas an Agreement on fisheries between the European Economic Community on the one hand and the Government of Denmark and the local Government of Greenland on the other was signed on the same date ; whereas the Agreement establishes the principles and rules governing the fishing activities in Greenland waters of vessels flying the flag of a Member State of the Community ; Whereas a Protocol on the conditions relating to fishing concluded between the European Economic Community , on the one hand , and the Government of Denmark and the local Government of Greenland , on the other , was signed on the same date ; whereas that Protocol fixes the catch quotas allocated to the Community by Greenland in Greenland waters ; Whereas the Member States have declared that , if the ratification procedures for the Treaty amending the Treaties establishing the European Communities are not completed by 1 January 1985 by all Member States , the Council will adopt interim measures corresponding so far as possible to the arrangements envisaged for the new relationship between Greenland and the European Economic Community ; HAS ADOPTED THIS REGULATION: Article 1 The allocation in 1985 of the catch quotas in Greenland waters shall be as fixed in the Annex . Article 2 1 . A sum of 26 500 000 ECU shall be paid to the Local Government of Greenland . 2 . This sum may be adjusted on the basis of a cod equivalent if additional possibilities for catches in excess of the fishing capacities of the Greenland fleet enable the quotas fixed in Annex I to be increased . Article 3 The quotas specified in Annex I may be reduced without affecting the sum provided for in Article 2 ( 1 ) if (!) OJ No L 24 , 27 . 1 . 1983 , p. 1 . ( 2 ) Opinion delivered on 14 December 1984 (not yet published in the Official Journal ). 1 . 1 . 85 Official Journal of the European Communities No L 1 / 37 ( a ) Articles 4(1 ), 5 and 6 of Regulation (EEC ) No 320 / 84 ( J ) shall remain applicable ; ( b ) all fishing by vessels flying the flag of a third country , except that authorized pursuant to Community provisions , shall be prohibited . biological circumstances make it necessary to fix , for a specific stock , a total volume of catches which does not enable the activities of Greenland fishermen to be maintained at a level corresponding to the minimum quantities specified in Annex II . In that event , the possibility of extending the aforementioned quotas to other stocks , to other species or to subsequent years will be examined . Article 4 Until the fisheries agreement and the fisheries protocol signed on 13 March 1984 enters into force : Article 5 This Regulation shall enter into force on 1 January 1985 . It shall apply to 20 January 1985 , subject to the Council 's taking a decision before that date . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1984 . For the Council The President P. O'TOOLE H OJ No L 37 , 8 . 2 . 1984 , p. 1 . No L 1 / 38 Official Journal of the European Communities 1 . 1 . 85 ANNEX I Allocation of Community catch quotas in Greenland waters for 1985 Species Area Catch quotas (') ( tonnes ) Member State shares ( tonnes ) Unallocated ( tonnes ) ( 2 ) Faroe Islands ( 3 ) Catch quotas ( tonnes ) No of licences 1 2 3 4 5 6 7 Cod NAFO 1 (*) (*) I ICES XIV /V 11 500 Germany United Kingdom 10 000 1 500    Redfish NAFO 1 5 500 Germany United Kingdom 5 395 105  --  ICES XIV /V 57 820 Germany France United Kingdom 57 140 410 270 500 3 Greenland halibut NAFO 1 1 850 Germany United Kingdom 1 290 60 500 150 3 ICES XIV / V 3 750 Germany United Kingdom 3 090 160 500 150 3 Halibut NAFO 1 200  200   Shrimps NAFO 1 1 300 France Denmark 425 425 450 475 ( 4 ) 5 ICES XIV/V 3 050 France Denmark 500 500 2 050 675 (*) 9 Catfish NAFO 1 2 000 Germany 2 000    Blue ICES XIV/V 30 000 30 000 whiting l Capelin ICES XIV    10 000 10 i 1 ) Except for quantities envisaged for Greenland fishermen . ( 2 ) May be allocated in whole or in part to third countries . ( 3 ) Allocation additional to the catch quotas specified in column 3 , allocated to the Faroe Islands under the EEC /Faroe Islands Fisheries Agreement . ( 4 ) South of 68 ° N ; may only be fished after 1 July 1985 . ( 5 ) Maximum of 405 tonnes may be fished until 30 June 1985 . (*) Fishing by Germany and the United Kingdom may continue on the basis of the quotas fixed by Regulation (EEC ) No 320 / 84 until 31 January 1985 . ANNEX II Minimum quantities referred to in Article 3 West stocks (NAFO 0 / 1 ) East stocks ( ICES : XIV / V ) Cod 50 000 tonnes 2 250 tonnes Redfish 2 500 tonnes 5 000 tonnes Greenland halibut 4 700 tonnes  Shrimps 23 000 tonnes 1 000 tonnes Catfish 4 000 tonnes 